IN THE SUPREME COURT OF PENNSYLVANIA



In the Matter of                           :   No. 2125 Disciplinary Docket No. 3
                                           :
CHRISTOPHER DAVID TEASE                    :   Board File No. C2-14-972
                                           :
                                           :   (Supreme Court of Delaware, No. 640,
                                           :   2014)
                                           :
                                           :   Attorney Registration No. 77776
                                           :   (Out of State)


                                       ORDER


PER CURIAM:



              AND NOW, this 27th day of February, 2015, Christopher David Tease

having been transferred to disability inactive status in the State of Delaware by Order of

the Supreme Court of the State of Delaware dated November 20, 2014; the said

Christopher David Tease having been directed on January 14, 2015, to inform this

Court of any claim he has that the imposition of disability inactive status in this

Commonwealth would be unwarranted and the reasons therefor; and no response

having been filed, it is

              ORDERED that Christopher David Tease is immediately transferred to

disability inactive status pursuant to Rule 216, Pa.R.D.E., for an indefinite period and

until further Order of the Court, and he shall comply with all the provisions of Rule 217,

Pa.R.D.E.